Offense, the unlawful sale of intoxicating liquor; penalty, twenty-two months in the penitentiary.
The record in this case shows that notice of appeal herein was given November 4, 1929; that Court adjourned November 6, 1929; that appellant's only bill of exception was filed February 4, 1930, and that his statement of facts was filed January 27, 1930. In the order overruling appellant's motion for new trial he was given eighty days "from and after the adjournment of this Court in which to file his statement of facts and bills of exception." The bill of exception was filed too late for consideration, but under the terms of Art. 760, C. C. P. (1925), the statement of facts was filed in time and will be considered.
The alleged insufficiency of the evidence is the only question presented for review. No useful purpose can be served by a tedious recital of the testimony. The statement of facts shows that the accusatory allegations of the indictment were sufficiently and fully proven. Some contradiction appears in the testimony of the State's witnesses, but this presented a matter for the jury, who are the sole judges of the credibility of the witnesses. We regard the State's testimony as sufficient, if believed by the jury, to sustain the verdict of guilty.
The judgment will be affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 347 
                    ON MOTION FOR REHEARING.